Exhibit 10.1 CREDIT AGREEMENT Dated as of June 30, 2015 by and among REALTY INCOME CORPORATION, as Borrower, The financial institutions party hereto and their assignees under Section13.5., as Lenders, and WELLS FARGO Bank, National Association, as Administrative Agent WELLS FARGO SECURITIES, LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED and RBC CAPITAL MARKETS, as Joint Lead Arrangers and Joint Bookrunners, BANK OF AMERICA, N.A., ROYAL BANK OF CANADA, and REGIONS BANK, as Syndication Agents, and JPMorgan chase bank, n.a., and U.S. Bank National Association, as Documentation Agents TABLE OF CONTENTS Article I. Definitions 1 Section1.1. Definitions 1 Section1.2. General; References to Pacific Time 31 Article II. Credit Facility 32 Section2.1. Revolving Loans 32 Section2.2. Term Loans 33 Section2.3. Bid Rate Loans 34 Section 2.4. Letters of Credit 37 Section2.5. Swingline Loans 43 Section2.6. Rates and Payment of Interest on Loans 45 Section2.7. Number of Interest Periods 46 Section2.8. Repayment of Loans 46 Section2.9. Prepayments 46 Section2.10. Continuation 47 Section2.11. Conversion 47 Section2.12. Notes 48 Section2.13. Voluntary Reductions of the Commitments 48 Section 2.14. Extension of Revolving Termination Date 49 Section2.15. Expiration Date of Letters of Credit Past Revolving Commitment Termination 49 Section2.16. Amount Limitations 49 Section2.17. Increase in Revolving Commitments 50 Section2.18. Funds Transfer Disbursements 51 Article III. Payments, Fees and Other General Provisions 51 Section3.1. Payments 51 Section3.2. Pro Rata Treatment 52 Section3.3. Sharing of Payments, Etc 53 Section3.4. Several Obligations 53 Section3.5. Fees 53 Section3.6. Computations 55 Section3.7. Usury 55 Section3.8. Statements of Account; Bill Lead Date Request 55 Section3.9. Defaulting Lenders 56 Section3.10. Taxes 59 Article IV. Eligibility of Properties 63 Section 4.1. Eligibility of Properties 63 Section 4.2. Termination of Designation as Unencumbered Asset 64 Article V. Yield Protection, Etc 64 Section5.1. Additional Costs; Capital Adequacy 64 Section5.2. Suspension of LIBOR Loans and LIBOR Margin Loans 66 Section5.3. Illegality 67 Section5.4. Compensation 67 Section5.5. Treatment of Affected Loans 67 Section5.6. Affected Lenders 68 Section5.7. Change of Lending Office 69 - i - Section5.8. Assumptions Concerning Funding of LIBOR Loans and LIBOR Margin Loans 69 Article VI. Conditions Precedent 69 Section6.1. Initial Conditions Precedent 69 Section6.2. Conditions Precedent to All Loans and Letters of Credit 71 Article VII. Representations and Warranties 72 Section7.1. Representations and Warranties 72 Section7.2. Survival of Representations and Warranties, Etc 78 Article VIII. Affirmative Covenants 79 Section8.1. Preservation of Existence and Similar Matters 79 Section8.2. Compliance with Applicable Law 79 Section8.3. Maintenance of Property 79 Section8.4. Conduct of Business 79 Section8.5. Insurance 79 Section8.6. Payment of Taxes and Claims 80 Section8.7. Books and Records; Inspections 80 Section8.8. Use of Proceeds 80 Section8.9. Environmental Matters 81 Section8.10. Further Assurances 81 Section 8.11. Material Contracts 81 Section8.12. REIT Status 81 Section8.13. Exchange Listing 81 Section8.14. Guarantors 82 Article IX. Information 82 Section9.1. Quarterly Financial Statements 83 Section9.2. Year‑End Statements 83 Section9.3. Compliance Certificate 83 Section9.4. Other Information 83 Section9.5. Electronic Delivery of Certain Information 85 Section9.6. Public/Private Information 86 Section9.7. USA Patriot Act Notice; Compliance 86 Article X. Negative Covenants 86 Section10.1. Financial Covenants 87 Section10.2. Negative Pledge 88 Section10.3. Restrictions on Intercompany Transfers 88 Section10.4. Merger, Consolidation, Sales of Assets and Other Arrangements 89 Section10.5. Plans 91 Section10.6. Fiscal Year 91 Section10.7. Modifications of Organizational Documents and Material Contracts91 Section10.8. Transactions with Affiliates 91 Section10.9. Derivatives Contracts 91 Article XI. Default 92 Section11.1. Events of Default 92 Section11.2. Remedies Upon Event of Default 95 - ii - Section11.3. [Reserved] 96 Section11.4. Marshaling; Payments Set Aside 96 Section11.5. Allocation of Proceeds 96 Section11.6. Letter of Credit Collateral Account 97 Section11.7. Performance by Administrative Agent 98 Section11.8. Rights Cumulative 99 Article XII. The Administrative Agent 99 Section12.1. Appointment and Authorization 99 Section12.2. Administrative Agent’s Reliance 100 Section12.3. Notice of Events of Default 101 Section12.4. Administrative Agent as Lender 101 Section12.5. Approvals of Lenders 101 Section12.6. Indemnification of Administrative Agent 102 Section12.7. Lender Credit Decision, Etc 102 Section12.8. Successor Administrative Agent 103 Section 12.9. Titled Agents 104 Article XIII. Miscellaneous 105 Section13.1. Notices 105 Section13.2. Expenses 107 Section13.3. Setoff 108 Section13.4. Litigation; Jurisdiction; Other Matters; Waivers 108 Section13.5. Successors and Assigns 109 Section13.6. Amendments and Waivers 114 Section13.7. Nonliability of Administrative Agent and Lenders 117 Section13.8. Confidentiality 117 Section13.9. Indemnification 118 Section13.10. Termination; Survival 119 Section13.11. Severability of Provisions 119 Section13.12. GOVERNING LAW 120 Section13.13. Counterparts 120 Section13.14. Obligations with Respect to Loan Parties and Subsidiaries 120 Section13.15. Independence of Covenants 120 Section13.16. Limitation of Liability 120 Section13.17. Entire Agreement 120 Section13.18. Construction 121 Section13.19. Headings 121 - iii - SCHEDULE I Commitments SCHEDULE 1.1.(A) Existing Letters of Credit SCHEDULE 1.1.(B) List of Loan Parties SCHEDULE 4.1. Initial Unencumbered Assets SCHEDULE 7.1.(b) Ownership Structure SCHEDULE 7.1.(f) Properties SCHEDULE 7.1.(g) Indebtedness and Guaranties SCHEDULE 7.1.(h) Material Contracts SCHEDULE 7.1.(i) Litigation SCHEDULE 7.1.(r) Affiliate Transactions EXHIBITA Form of Assignment and Assumption Agreement EXHIBITB Form of Bid Rate Note EXHIBITC Form of Designation Agreement EXHIBITD Form of Disbursement Instruction Agreement EXHIBITE Form of Guaranty EXHIBITF Form of Notice of Continuation EXHIBITG Form of Notice of Conversion EXHIBITH Form of Notice of Revolving Borrowing EXHIBITI Form of Notice of Swingline Borrowing EXHIBITJ Form of Notice of Term Loan Borrowing EXHIBITK Form of Revolving Note EXHIBITL Form of Swingline Note EXHIBITM Form of Term Note EXHIBIT N Form of Unencumbered Asset Certificate EXHIBITO Form of Bid Rate Quote Request EXHIBITP Form of Bid Rate Quote EXHIBITQ Form of Bid Rate Quote Acceptance EXHIBITSR Forms of U.S. Tax Compliance Certificates EXHIBITS Form of Compliance Certificate EXHIBIT T Form of Closing Certificate - iv - THIS CREDIT AGREEMENT (this “Agreement”) dated as of June 30, 2015 by and among REALTY INCOME CORPORATION, a corporation formed under the laws of the State of Maryland (the “Borrower”), each of the financial institutions initially a signatory hereto together with their successors and assignees under Section 13.5. (the “Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative Agent”), with WELLS FARGO SECURITIES, LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED and RBC CAPITAL MARKETS 1 , as joint Lead Arrangers and joint Bookrunners (in such capacities, the “Lead Arrangers”), each of BANK OF AMERICA, N.A., ROYAL BANK OF CANADA and REGIONS BANK, as Syndication Agents (in such capacity, the “Syndication Agents”), and JPMORGAN CHASE BANK, N.A., and U.S. BANK NATIONAL ASSOCIATION, as Documentation Agents (in such capacity, the “Documentation Agents”). WHEREAS, the Administrative Agent, the Issuing Banks, the Swingline Lender and the Lenders desire to make available to the Borrower (a) a revolving credit facility in the initial amount of $2,000,000,000, which will include a $150,000,000 swingline subfacility, a $60,000,000 letter of credit subfacility, and a competitive bid loan subfacility and (b) a $250,000,000 delayed-draw term loan facility, in each case, on the terms and conditions contained herein. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by the parties hereto, the parties hereto agree as follows: Article I. Definitions Section1.1. Definitions. In addition to terms defined elsewhere herein, the following terms shall have the following meanings for the purposes of this Agreement: “ Absolute Rate ” has the meaning given that term in Section2.3.(c)(ii)(C). “ Absolute Rate Auction ” means a solicitation of Bid Rate Quotes setting forth Absolute Rates pursuant to Section2.3. “ Absolute Rate Loan ” means a Bid Rate Loan, the interest rate on which is determined on the basis of an Absolute Rate pursuant to an Absolute Rate Auction. “ Accession Agreement ” means an Accession Agreement substantially in the form of AnnexI to the Guaranty. “ Additional Costs ” has the meaning given that term in Section5.1.(b). “ Adjusted Funds From Operations ” means, with respect to a Person for any period, (a)Funds From Operations of such Person for such period, plus (b)non-cash deferred note financing costs and stock compensation costs of such Person for such period, minus (c)capital expenditures paid in cash by such Person during such period. Adjusted Funds From Operations shall exclude straight-line rent leveling adjustments required by GAAP. 1 RBC Capital Markets is the brand name for the capital markets activities of Royal Bank of Canada and its affiliates. “ Administrative Agent ” means Wells Fargo Bank, National Association as contractual representative of the Lenders under this Agreement, or any successor Administrative Agent appointed pursuant to Section 12.8. “ Administrative Questionnaire ” means the Administrative Questionnaire completed by each Lender and delivered to the Administrative Agent in a form supplied by the Administrative Agent to the Lenders from time to time. “ Affected Lender ” has the meaning given that term in Section5.6. “ Affiliate ” means, with respect to a specified Person, another Person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the Person specified. In no event shall the Administrative Agent or any Lender be deemed to be an Affiliate of the Borrower. “ Agreement ” has the meaning set forth in the introductory paragraph hereof. “ Agreement Date ” means the date as of which this Agreement is dated. “ Anti-Corruption Laws ” means all Applicable Laws of any jurisdiction concerning or relating to bribery, corruption or money laundering, including without limitation, the Foreign Corrupt Practices Act of 1977, as amended. “ Anti-Terrorism Laws ” has the meaning given that term in Section7.1.(y). “ Applicable Law ” means all international, foreign, federal, state and local statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive orders, and administrative or judicial precedents or authorities, including the interpretation or administration thereof by any Governmental Authority charged with the enforcement, interpretation or administration thereof, and all applicable administrative orders, directed duties, requests, licenses, authorizations and permits of, and agreements with, any Governmental Authority. “ Applicable Margin ” means the percentage rates set forth in the table below corresponding to the level (each a “Level”) into which the Credit Rating then falls. As of the Agreement Date, the Applicable Margins are determined based on Level2. Any change in the Borrower’s Credit Rating which would cause the Applicable Margins to be determined based on a different Level shall be effective as of the first day of the first calendar month immediately following receipt by the Administrative Agent of written notice delivered by the Borrower in accordance with Section9.4.(p) that the Borrower’s Credit Rating has changed; provided, however, if the Borrower has not delivered the notice required by such Section but the Administrative Agent becomes aware that the Borrower’s Credit Rating has changed, then the Administrative Agent shall give the Borrower notice of its awareness of such change (provided that failure to give such notice shall not limit the effectiveness of any adjustment of the applicable Level by the Administrative Agent in accordance with this definition) and may, in its sole discretion, adjust the Level effective as of the first day of the first calendar month following the date the Administrative Agent becomes aware that the Credit Rating has changed. The Applicable Margins shall be determined based on the Level corresponding to the lower of the highest two Credit Ratings; provided that if the highest two Credit Ratings are from S&P and Moody’s, then the Applicable Margins shall be determined based on the highest of such two Credit Ratings. During any period for which the Borrower has received a Credit Rating from only one Rating Agency, then the Applicable Margins shall be determined based on such Credit Rating so long as such Credit Rating is from either S&P or Moody’s. In any other case, the Applicable Margins shall be determined based on Level5. The provisions of this definition shall be subject to Section 2.6.(c). - 2 - Level Credit Rating Applicable Margin for Revolving Loans that are LIBOR Loans Applicable Margin for Revolving Loans that are Base Rate Loans Applicable Margin for Term Loans that are LIBOR Loans Applicable Margin for Term Loans that are Base Rate Loans 1 A-/A3 (or higher) 0.850% 0.000% 0.900% 0.000% 2 BBB+/Baa1 0.900% 0.000% 0.950% 0.000% 3 BBB/Baa2 1.000% 0.000% 1.100% 0.100% 4 BBB-/Baa3 1.200% 0.200% 1.350% 0.350% 5 BB+/Ba1 (or lower or unrated) 1.550% 0.550% 1.750% 0.750% “ Applicable Revolving Facility Fee ” means the percentage rate set forth in the table below corresponding to the Level at which the “Applicable Margin” is determined in accordance with the definition thereof: Level Applicable Revolving Facility Fee 1 0.125% 2 0.150% 3 0.200% 4 0.250% 5 0.300% Any change in the applicable Level at which the Applicable Margin is determined shall result in a corresponding and simultaneous change in the Applicable Revolving Facility Fee. The provisions of this definition shall be subject to Section 2.6.(c). “ Approved Fund ” means any Fund that is administered or managed by (a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity that administers or manages a Lender. “ Assignment and Assumption ” means an Assignment and Assumption entered into by a Lender and an Eligible Assignee (with the consent of any party whose consent is required by Section13.5.), and accepted by the Administrative Agent, in substantially the form of ExhibitA or any other form approved by the Administrative Agent. - 3 - “Bankruptcy Code” means the Bankruptcy Code of 1978, as amended. “Base Rate” means, at any time, the highest of (a)the Prime Rate, (b)the Federal Funds Rate plus 0.50% and (c)the LIBOR Market Index Rate plus 1.0%. Each change in the Base Rate shall take effect simultaneously with the corresponding change or changes in the Prime Rate, the Federal Funds Rate or the LIBOR Market Index Rate (provided that clause(c) shall not be applicable during any period in which LIBOR is unavailable or unascertainable). “Base Rate Loan” means a Revolving Loan or Term Loan (or any portion thereof) bearing interest at a rate based on the Base Rate. “Benefit Arrangement” means at any time an employee benefit plan within the meaning of Section 3(3) of ERISA which is not a Multiemployer Plan and which is maintained or otherwise contributed to by the Borrower or any Subsidiary. “Bid Rate Borrowing” has the meaning given that term in Section2.3.(b). “Bid Rate Loan” means a loan made by a Lender under Section2.3.(f). “Bid Rate Note” means a promissory note of the Borrower substantially in the form of ExhibitB, payable to a Lender. “Bid Rate Quote” means an offer in accordance with Section2.3.(c) by a Lender to make a Bid Rate Loan with one single specified interest rate. “Bid Rate Quote Request” has the meaning given that term in Section2.3.(b). “Bill
